Document 1-20 Enteredon FESD Docket 02/18/2021 Page 1 of 1

   
   

“We Eix Macs” Quote #7469

   

a)

 

 

  
   
   

 

   
  
  
  

      

   
  
 

"Extension Total
$85.00

Unit Price
$85.00
Total

Description
Hardware Level 1

     
 

Total

 
   
  
   
 
 
 
 
 
  
  

ing ‘days-for the completion of this repair. Curing this time unforeseen co!

B or tr . mpticatio i

rapair, Ht. situation should arise that pravents the repair from being comics ae
a The Mac Shop Inc, is not liable for rapairs completed outside of tha quote and

tolbe caused by the repair shopis negligent acts or omissions, This liability i
; : t
updates to your system, The Mac Shop will assist in any apisiatede
are are current: The Mac'Shop Understands thal the mos! important component
id Secure your data, however no data can be guaranteed, r

ed sarvice will be treated as abandoned and you agree to ho

The Mac Shop reserves the right to remove any equipment or ae Say
¢ Shop, We will happily demonstrate that the repaitiupgrade is comple

damage, or any part not exchanged in the rapair. Hi
aie:

Pia |

i

°

  
 
 
  
 
